Citation Nr: 1235151	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-03 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a psychiatric disorder, specifically, for depression and anxiety.

2.  Entitlement to an initial rating higher than 0 percent (so a compensable rating) for degenerative changes of the lumbar spine at L5-S1.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for skin rashes at multiple locations.

9.  Entitlement to service connection for a lower right quadrant abdominal disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Noble, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to October 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted the Veteran's claim for service connection for depression and anxiety and assigned an initial 0 percent (i.e., noncompensable) rating for this psychiatric disorder retroactively effective from November 1, 2006, the day after his military service ended when he returned to life as a civilian.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  The RO since has increased the initial rating for this disability 

from 0 to 10 percent in November 2008, with the same retroactive effective date of November 1, 2006.  The Veteran has continued to appeal for an even higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating for this disability, unless and until he expressly indicates otherwise).

He also appealed for an initial rating higher than 0 percent (so for a compensable rating) for his low back disability, specifically, for degenerative changes of his lumbar spine at L5-S1, as well as for service connection for tinea pedis ("athlete's feet"), a right knee disorder, gastroesophageal reflux disease (GERD), a right shoulder disorder, a left shoulder disorder, skin rashes, and a lower right quadrant abdominal disorder.

In August 2012, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  In a pre-hearing conference with him and his attorney, also confirmed at the outset of the hearing and in a written statement, they indicated he was withdrawing his appeal concerning all of his claims - except the one for a higher initial rating for his psychiatric disorder (depression and anxiety).  So the Board is dismissing all of the other claims.  38 C.F.R. § 20.204 (2011).

And as for the claim that remains, for an initial rating higher than 10 percent for the depression and anxiety, this claim requires further development before being decided on appeal.  So the Board is remanding this claim to the RO.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated during his hearing and in a written statement from his attorney that he was withdrawing the claim for an initial rating higher than 0 percent for the degenerative changes of his lumbar spine at L5-S1, as well as his claims for service connection for tinea pedis, a right knee disorder, GERD, a right shoulder disorder, a left shoulder disorder, skin rashes, and a lower right quadrant abdominal disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these several claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

Here, in August 2012, so prior to the promulgation of a decision in this appeal, the Veteran indicated during his hearing and in a written statement from his attorney that he was withdrawing the claim for an initial rating higher than 0 percent for the degenerative changes of his lumbar spine at L5-S1, as well as his claims for service connection for tinea pedis, a right knee disorder, GERD, a right shoulder disorder, a left shoulder disorder, skin rashes, and a lower right quadrant abdominal disorder.  Because he has withdrawn his appeal of these claims, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction to consider them.


ORDER

The claim for an initial rating higher than 0 percent for the degenerative changes of the lumbar spine at L5-S1, as well as the claims for service connection for tinea pedis, a right knee disorder, GERD, a right shoulder disorder, a left shoulder disorder, skin rashes, and a lower right quadrant abdominal disorder, are dismissed.


REMAND

As for the only claim that remains, for an initial rating higher than 10 percent for the psychiatric disorder (depression and anxiety), the Veteran has had this rating effectively since November 1, 2006, so since the day after his military service ended.  He and his attorney maintain that he is entitled to at least a 50 percent rating for this mental illness.  He was last evaluated for this disorder during a 
pre-discharge examination in August 2006, so more than 6 years ago and before his military service even ended.  He was found to have symptoms of depression, and he described a history of anxiety, hence, the granting of service connection for this depression and anxiety.  His Global Assessment of Functioning (GAF) score was 75.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  According to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), a GAF score of 75 (i.e., in the range of 71 to 80) indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  However, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  And the RO since has increased the initial rating for the depression and anxiety from 0 to 10 percent, so has acknowledged it was a bit more severe than the initial evaluation contemplated, though not even more disabling.



Other evidence since received, however, suggests the Veteran's psychiatric disorder has worsened even more.  He testified during his recent August 2012 videoconference hearing before the Board that he has lost all interests in hobbies he used to find enjoyable, like golf.  He also testified that he has had problems with concentration and patience, as well as adjusting to civilian life.  He says he has applied for several jobs but ultimately was only able to obtain employment with an organization called Crossroads.  He gets paid for taking care of his autistic son on a full-time basis.  When questioned further concerning this during his hearing, his attorney clarified they are not contending he is unemployable on account of his mental illness, citing his ability to work successfully at this job, although they do believe this tends to suggest a higher level of functional impairment than is reflected in the current rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  See, too, Mayhue v. Shinseki, 24 Vet App 273 (2011) (wherein the Court found that, because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for posttraumatic stress disorder [PTSD], not a part of a new claim for increased compensation.")  But there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And, here, even by their admission, there is not.

Still, the Veteran also has submitted private treatment records from Waynesboro Family Clinic dated from January 2009 to July 2012 showing findings of major depression, PTSD, anxiety disorder, and much lower GAF score ranging from 48 to 49.  According to the DSM-IV, these much lower GAF scores (i.e., in the range of 41 to 50) indicate there are "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any "serious" impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The counselor, B. Y., noted the Veteran had difficulty concentrating and had pressured speech and indecision, as well as anxiety in social situations.

In addition the Veteran submitted a statement from his employer at Crossroads, N. T., who noted that, while he was employed there full time and earned $10 per hour, he had problems with communication, concentration, memory, and indecisiveness.  As examples, he forgets appointments and loses track of what he is saying.  She acknowledged him being very dedicated to his autistic son, but cautioned they would not assign any other special-need individuals to the Veteran based on his limitations.

So although, as mentioned, he and his attorney testified during the hearing that they are not claiming entitlement to a TDIU, as he is working full-time and earning a wage of $10 per hour at Crossroads, the evidence nonetheless demonstrates he has significant impairment in his employment prospects and actual performance and capabilities.  Even though he has a job, it seems as though this might be one of the few available to him based on the extent of his mental health impairment.  So further medical comment is needed to assist in determining whether a higher rating is warranted, especially seeing as though the last evaluation of this disability for compensation purposes was so very long ago and the evidence since submitted suggest a material change in its severity.  The fulfillment of the duty to assist includes the conducting of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

And although the mere passage of time since an otherwise adequate examination does not, in and of itself, require the scheduling of another examination simply as a matter of course (see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007)), the suggestion, as here, of a potential worsening of the disability since it was last evaluated does give cause for reexamination to assess the extent of this change.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA mental status evaluation for compensation purposes to reassess the severity of the Veteran's service-connected mental illness (his depression and anxiety).

To this end, the examiner should identify what symptoms the Veteran currently has or has had since service that are specifically attributable to this service-connected psychiatric disorder (depression and anxiety).  And since records show PTSD also has been diagnosed, the examiner must indicate whether the PTSD, like the depression and anxiety, is attributable to the Veteran's military service (i.e., service connected).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Recognizing these several diagnoses, the examiner must also indicate whether it is possible to distinguish or differentiate what measure of the Veteran's symptoms is attributable to his PTSD versus depression and anxiety.  If it is not possible or feasible to make this distinction, then VA must resolve this doubt in the Veteran's favor under 38 C.F.R. § 3.102 and 4.3 and for all intents and purposes presume all symptoms, regardless of diagnosis, are part and parcel of the service-connected disability, so accordingly entitled to be rated as such.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner must also discuss the effect of the Veteran's psychiatric disorder on his social and occupational functioning and adaptability.  In so doing, the examiner should assign a GAF score consistent with the DSM-IV and explain the significance of the score, including in comparison to those in years past.

The VA examiner must provide a comprehensive report of his/her findings, including discussion of the rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file to support these opinions and conclusions.

All necessary diagnostic testing and evaluation should be performed and the results indicated.

2.  Then readjudicate this remaining claim for an initial rating higher than 10 percent for the psychiatric disorder in light of the additional evidence, not only the results of this VA mental status examination on remand but also all other relevant evidence submitted since the November 2008 statement of the case (SOC).  If a higher rating is not granted to the Veteran's satisfaction, send him and his attorney a supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


